DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 05/13/2019.
Claims 1-20 are pending.

Priority

This application is claimed as a continuation of U.S. Patent Application 15/212,569 filed 07/18/2016, which claims priority from U.S. Provisional Application 62/193,510 filed 07/16/2015.  The provisional application and the parent application are considered as providing sufficient support for the claimed invention of this application as requirements under 35 U.S.C. §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this application is 07/16/2015.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 7/2/2019, 4/6/2020, 6/15/2020, 7/10/2020 and 10/6/2020 have been considered.  Copies of the initialed/signed IDS(s) are enclosed with this Office action.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed by a client device, which, therefore, is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting an improved method/technique for transmitting/uploading a file/document from a client device to another computer system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts.  Therefore, claim 1 as well as its dependent claims 2-16 are eligible under 35 U.S.C. §101 according to the 2014 Interim Guidance on Patent Subject Matter Eligibility, July 2015 Update on Subject Matter Eligibility and May 2016 Subject Matter Eligibility Update published in Federal Register.

Regarding claim 17, claim 17 recites a system comprising one or more processors and a memory (i.e., hardware component(s)), which, therefore, is directed to a machine (i.e., a statutory category of invention).  In addition, claim 17 reciting an improved method/technique for transmitting/uploading a file/document from a client device to another computer system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts.  Therefore, claim 17 as well as its dependent claim 18 are eligible under 35 U.S.C. §101 according to the 2014 Interim Guidance on Patent Subject Matter Eligibility, July 2015 Update on Subject Matter Eligibility and May 2016 Subject Matter Eligibility Update published in Federal Register.

Regarding claim 19, claim 19 recites a method comprising a series of steps performed by a computer system, which, therefore, is directed to a process (i.e., a statutory category of invention).  In addition, claim 19 reciting an improved method/technique for transmitting/uploading a file/document from a client device to another computer system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts.  Therefore, claim 19 as well as its dependent claim 20 are eligible under 35 U.S.C. §101 according to the 2014 Interim Guidance on Patent Subject Matter Eligibility, July 2015 Update on Subject Matter Eligibility and May 2016 Subject Matter Eligibility Update published in Federal Register.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,318,592. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the earlier patent anticipates all limitations as recited in claims 1-20 of this instant application.
Mapping of the rejection is as follows:
Instant Application				Patent No. 10,318,592
	Claim 1		rejected by		Claim 1
	Claims 2-13		rejected by		Claims 2-13 respectively
	Claims 14		rejected by		Claim 1
	Claims 15-20		rejected by		Claims 14-19 respectively

Claim Objections

Claim  6 is objected to because of the following informalities:  

Regarding claim 6, the type “of” in the phrase “the of weak hash data portion” in line 6 should be removed.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 (effective filing date 07/16/2017) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (U.S. Publication No. 2002/0174180, Published date 11/21/2002) .

As to claim 19, Brown et al. teaches:
“A computer-implemented method” (see Brown et al., Abstract), comprising:
“determining, by a computer system, identification data for a first electronic document stored in association with a resource indicator)” (see Brown et al., [0104] for determining MDA of a file based on the SID of the file, the name of the file and the directory in which the file is to be uploaded, wherein the MDA including a set of message digests of a file (see [0101]) is interpreted as identification data of the file, and wherein information for locating a file (e.g., the SID of the file, the name of the file and/or the directory in which the file is to be uploaded) can be interpreted as equivalent to a resource indicator as recited);
“identifying, by the computer system, a set of data portions in the first electronic document” (see Brown et al., [0102] for identifying blocks of a file);
“generating, by the computer system, a set of hashed data portions for the identified set of data portions in the first electronic document, wherein each of the set of hashed data portions are generated based on a different portion of the identified set of data portions” (see Brown et al., [0102] for computing message digests for blocks of the file; also see [0104] and [0119]);
“receiving, by the computer system, from a client device, a request for one or more hashed data portions corresponding to a second electronic document, the request including information identifying the second electronic document” (see Brown et al., [0104] for requesting, by the client from the server, the MDA for the version of the file on the server);
“determining that the second electronic document matches the first electronic document based on the information identifying the second electronic document matching the identification data for the first electronic document” (see Brown et al., [0104] for identifying the version of the file (i.e., matching between the file and a version of the file) based on the SID of the file, the name of the file, etc.);
“responsive to determining that the second electronic document matches the first electronic document, sending the set of hashed data portions to the client device” (see Brown et al., for returning/sending the file’s MDA to the client if the server finds a version of the file);
“receiving, by the computer system, from the client device, one or more data portions of the second electronic document that are different from the first electronic document, wherein the one or more data portions are identified using the set of hashed data portions sent to the client device” (see Brown et al., [0104] for receiving, from the client, the differing message digests and their corresponding 4K data blocks; also see [0103]); and
“constructing, by the computer system, a third electronic document based on the one or more data portions of the second electronic document and the identified set of data portions, wherein the third electronic document is constructed as an update to the first electronic document having as at least a portion of the first electronic document and the one or more data portions of the second electronic document that are received from the client device” (see Brown et al., [0104] for constructing the new version of the file by starting with a copy of the previous version and modifying it with the uploaded data (e.g., blocks corresponding to message digests that differ between the client and the server); also see [0103]).

As to claim 20, this claim is rejected based on the same reason as above to reject claim 19 and is similarly rejected including the following:
Brown et al. teaches:
“wherein the third electronic document is the first electronic document” (see Brown et al., [0104] wherein the new version of the file (i.e., the third document) in the server is the same as a version of file in the client (i.e., the first document) after the uploading process).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 10, 11, 13, and 16-18 (effective filing date 07/16/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Publication No. 2004/0162885, Published date 08/19/2004), and further in view of Fredricksen et al. (U.S. Patent No. 7,437,364, Patent date 10/14/2008).

As to claim 1, Garg et al. teaches:
“A computer-implemented method” (see Garg et al., Abstract and Fig. 1), comprising:
“accessing, by a client device, from a first computer system, a first electronic document” (see Garg et al., Fig. 1 and [0027] for obtaining a data object (e.g., a file/document) from the primary server);
“generating, by the client device, a first set of hashed data portions corresponding to the first electronic document, wherein each of the first set of hashed data portions corresponds to a different portion of data in the first electronic document” (see Garg et al., Fig. 2, [0031] and [0033] for dividing a data object into chunks and generating a hash value for each chunks wherein each chunk is a portion of data and each associated hash value is a hashed data portion as recited; also see [0034]);
“sending, by the client device, to a second computer system, a request for one or more hashed data portions corresponding to the first electronic document, the request including information identifying the first electronic document” (see Garg et al., [0042] for sending/receiving a request for the primary data object from the client process of the client (e.g., requesting for metadata regarding the primary data object wherein metadata includes a set of chunk hash values (see Fig. 3 and [0044]));
“receiving, by the client device, from the second computer system, a second set of hashed data portions responsive to the request, wherein each of the second set of hashed data portions are generated based on a different portion of data in a second electronic document, and wherein the second set of hashed data portions are identified as responsive to the request based on determining that the second electronic document matches the first electronic identified by the information in the request” (see Garg et al., Fig. 1 and [0044]-[0045] for obtaining/receiving a primary copy of metadata including a set of chunk hash values of the corresponding chunks of data of the primary data object);
“comparing the first set of hashed data portions to the second set of hashed data portions” (see Garg et al., [0044]-[0045] for comparing the chunk hash values obtained from the server with the corresponding chunk hash values of the corresponding chunks of data at the client);
“identifying, based on the comparing, one or more data portions of the first electronic document that are different from the second electronic document” (see Garg et al., Fig. 6 and [0048]-[0049] for determining chunks of data which has been modified at the client (i.e., different from the chunks of data in the primary copy of data (i.e., second electronic object/file/document) at the server)); and
“sending, to the computer system, the one or more identified data portions of the first electronic document as updates to the second electronic document, wherein the second computer system associates the one or more identified data portions as updates to the second electronic document” (see Garg et al., [0048]-[0049] for sending, to the primary server, the chunks of data which is indicated to be modified at the client and updating the corresponding chunks of data at the primary server; also see Fig. 7).
Thus, Garg et al. teaches accessing, by the client, the data object or a copy of the data object from server(s) (see Fig. 1 and [0042]).
However, Garg et al. does not explicitly teach the data object (e.g., file/document) being identified by a resource indicator as recited in the following:
“accessing, by a client device, from a first computer system, a first electronic document identified by a resource indicator”.
On the other hand, Fredricksen et al. teaches a document being identified by a resource indicator (see Fredricksen et al., [column 6, lines 17-18] for requesting a document using the URL of the requested document wherein the URL is interpreted as a resource indicator as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fredricksen et al.'s teaching to Garg et al.’s system to implement a feature of identifying a document/resource with an URI/URL.  Ordinarily skilled artisan would have been motivated to do so to provide Garg et al.’s system with an alternative and/or effective to retrieve/access files/documents/objects in the client-server network environment.  In addition, both of the references (Garg et al. and Fredricksen et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, accessing and managing data objects/files in a client-server network environment.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 10, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Garg et al. and Fredricksen et al. teach: 
“parsing the first electronic document to identify a plurality of data portions of the data in the first electronic document” (see Garg et al., [0031] for parsing/dividing the data object into chunks of data); and
“generating, a set of hash values for the plurality of data portions, wherein the set of hash values is generated based on applying one or more hashing algorithms to the plurality of data portions” (see Garg et al., [0033] for generating a hash value for each chunk of data by applying a hashing algorithm (such as SHA-1); also see Fig. 4);
“wherein the information identifying the first electronic document includes the generated set of hash values” (see Garg et al., Fig 3 wherein metadata associated and/or used to identify a data object includes a set of chunk hash values).

As to claim 11, this claim is rejected based on the same reason as above to reject claim 10 and is similarly rejected including the following:
Garg et al. and Fredricksen et al. teach:
“wherein the first set of hashed data portions are generated based on the plurality of data portions, and wherein each of the first set of hashed data portions corresponds to a different one of the plurality of data portions” (see Garg et al., [0034] wherein the client computes a hash value for each data object chunk in the contents of cached data object; also see Fig. 4, step 170 for computing a hash value for each chunk of a data object at the server).

As to claim 13, this claim is rejected based on the same reason as above to reject claim 10 and is similarly rejected including the following:
Garg et al. and Fredricksen et al. teach:
“wherein the plurality of data portions are identified in the first electronic document by parsing the first electronic document based on a size of the first electronic document” (see Garg et al., [0031]-[0032 for dividing the data object into chunks based on the data object size).

As to claim 16, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Garg et al. and Fredricksen et al. teach:
“wherein accessing the first electronic document from the first computer system” (see Garg et al., [0022] for accessing the data object from the primary server and storing a copy of the data object as a cached data object at the client; also see Fredricksen et al., [column 6, lines 8-23] for accessing a document from a web server) includes:
“sending, to the first computer system, a hypertext transfer protocol (HTTP) request for the first electronic document, wherein the HTTP request includes the URI” (see Fredricksen et al., [column 6, lines 1-20] for submitting a HTTP Get request for accessing a document; and
“receiving an HTTP response, wherein the HTTP response includes the first electronic document identified by the URI, wherein the HTTP response includes one of a hypertext markup language (HTML) document or a document including JavaScript” (see Fredricksen et al., [column 6, lines 37-46] for returning an HTML page including the requested document to the web browser).

As to claim 17, Garg et al. teaches:
“A system” (see Garg et al., Abstract and Fig. 1), comprising:
“one or more processors” (see Garg et al., [0061]);
“a memory accessible to the one or more processors, the memory comprising instructions that, when executed by the one or more processors, causes the one or more processors” (see Garg et al., [0061]-[0062]) to:
“access, from a first computer system, a first electronic document” (see Garg et al., Fig. 1 and [0027] for obtaining a data object (e.g., a file/document) from the primary server);
“generate, a first set of hashed data portions corresponding to the first electronic document, wherein each of the first set of hashed data portions corresponds to a different portion of data in the first electronic document” (see Garg et al., Fig. 2, [0031] and [0033] for dividing a data object into chunks and generating a hash value for each chunks wherein each chunk is a portion of data and each associated hash value is a hashed data portion as recited; also see [0034]);
“send, to a second computer system, a request for one or more hashed data portions corresponding to the first electronic document, the request including information identifying the first electronic document” (see Garg et al., [0042] for sending/receiving a request for the primary data object from the client process of the client (e.g., requesting for metadata regarding the primary data object wherein metadata includes a set of chunk hash values (see Fig. 3 and [0044]));
“receive, from the second computer system, a second set of hashed data portions responsive to the request, wherein each of the second set of hashed data portions are generated based on a different portion of data in a second electronic document, and wherein the second set of hashed data portions are identified as responsive to the request based on determining that the second electronic document matches the first electronic identified by the information in the request” (see Garg et al., Fig. 1 and [0044]-[0045] for obtaining/receiving a primary copy of metadata including a set of chunk hash values of the corresponding chunks of data of the primary data object);
“compare the first set of hashed data portions to the second set of hashed data portions” (see Garg et al., [0044]-[0045] for comparing the chunk hash values obtained from the server with the corresponding chunk hash values of the corresponding chunks of data at the client);
“identify, based on the comparing, one or more data portions of the first electronic document that are different from the second electronic document” (see Garg et al., Fig. 6 and [0048]-[0049] for determining chunks of data which has been modified at the client (i.e., different from the chunks of data  in the primary copy of data (i.e., second electronic object/file/document) at the server)); and
“send, to the computer system, the one or more identified data portions of the first electronic document as updates to the second electronic document, wherein the second computer system associates the one or more identified data portions as updates to the second electronic document” (see Garg et al., [0048]-[0049] for sending, to the primary server, the chunks of data which is indicated to be modified at the client and updating the corresponding chunks of data at the primary server; also see Fig. 7).
Thus, Garg et al. teaches accessing, by the client, the data object or a copy of the data object from server(s) (see Fig. 1 and [0042]).
However, Garg et al. does not explicitly teach the data object (e.g., file/document) being identified by a URI/URL as recited in the following:
“access, from a first computer system, a first electronic document identified by a uniform resource indicator (URI)”.
On the other hand, Fredricksen et al. teaches a document being identified by an URL (see Fredricksen et al., [column 6, lines 17-18] for requesting a document using the URL of the requested document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fredricksen et al.'s teaching to Garg et al.’s system to implement a feature of identifying a document/resource with an URI/URL.  Ordinarily skilled artisan would have been motivated to do so to provide Garg et al.’s system with an alternative and/or effective to retrieve/access files/documents/objects in the client-server network environment.  In addition, both of the references (Garg et al. and Fredricksen et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, accessing and managing data objects/files in a client-server network environment.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 18, this claim is rejected based on the same reason as above to reject claim 17 and is similarly rejected including the following:
Garg et al. and Fredricksen et al. teach:
“wherein the one or more processors and the memory are included in a mobile communication device, and wherein the first computer system is a web server computer and is different from the second computer system” (see Garg et al., Fig. 1 and [0065] wherein networked devices (e.g., client(s), server(s)) can be mobile devices).

Claims 2-9 (effective filing date 07/16/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Publication No. 2004/0162885, Published date 08/19/2004), in view of Fredricksen et al. (U.S. Patent No. 7,437,364, Patent date 10/14/2008), and further in view of Srivastava et al. (U.S. Publication No. 2007/0288533, Published date 12/13/2007).

As to claim 2, Garg et al. and Fredricksen et al. teach all limitations as recited in claim 1 including generating hash values for chunks of data of the data object (see Garg et al., [0033]).
However, Garg et al. and Fredricksen et al. do not explicitly teach a feature of using two different hash functions to generate two different hash values for each portion/chunk of data as equivalently recited as follows:
“wherein the first set of hashed data portions includes a first hashed data portion generated using a weak hash function and includes a second hashed data portion generated using a strong hash function, wherein the first hashed data portion and the second hashed data portion are generated based on a same portion of the data in the first electronic document, wherein the weak hash function is defined by a first threshold measure of collisions and the strong hash function is defined a second threshold measure of collisions, and wherein the first threshold measure of collisions is greater than the second threshold measure of collisions”.
On the other hand, Srivastava et al. teaches a feature of using two different hash functions to generate two different hash values for each portion/chunk of data as equivalently recited as follows:
“wherein the first set of hashed data portions includes a first hashed data portion generated using a weak hash function and includes a second hashed data portion generated using a strong hash function, wherein the first hashed data portion and the second hashed data portion are generated based on a same portion of the data in the first electronic document, wherein the weak hash function is defined by a first threshold measure of collisions and the strong hash function is defined a second threshold measure of collisions, and wherein the first threshold measure of collisions is greater than the second threshold measure of collisions” (see Srivastava et al., [0052]-[0053] for generating a coarse signature and a fine signature for each data segment/block wherein a coarse signature is interpreted as a first hashed data portion and a fine signature is interpreted as a second hashed data portion, and wherein an algorithm/process for generating a coarse signature or a fine signature can be interpreted as equivalent to a hash function as recited; also see [0099] wherein a low resolution or coarse signature suggests a greater measure of collisions, and a high resolution or fine signature suggests a lower measure of collisions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srivastava et al.'s teaching to Garg et al.’s system (as modified by Fredricksen et al.) to implement a feature of generating and using two different hash values for each data segment/chunk.  Ordinarily skilled artisan would have been motivated to do so as suggested by Srivastava et al.’s (see Abstract) to minimize cost of unnecessary signature computations and to provide Garg et al.’s system with an alternative and/or effective to replicate/synchronize files in the system.  In addition, both of the references (Garg et al. and Srivastava et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, replicating and synchronizing files among devices/servers in the system based on identifying difference between versions/copies of a data object/file using hash values or signatures of data segments/chunks of the data object/file.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 3, Garg et al. and Fredricksen et al. teach all limitations as recited in claim 1 including generating hash values for chunks of data of the data object (see Garg et al., [0033] and Fig. 4).
However, Garg et al. and Fredricksen et al. do not explicitly teach a feature of using two different hash functions to generate two different hash values for each portion/chunk of data as equivalently recited as follows:
“wherein the second set of hashed data portions includes a first hashed data portion generated using a weak hash function and includes a second hashed data portion generated using a strong hash function, wherein the first hashed data portion and the second hashed data portion are generated for a same portion of the data in the first electronic document, wherein the weak hash function is defined by a first threshold measure of collisions and the strong hash function is defined a second threshold measure of collisions, and wherein the first threshold measure of collisions is greater than the second threshold measure of collisions”.
On the other hand, Srivastava et al. teaches a feature of using two different hash functions to generate two different hash values for each portion/chunk of data as equivalently recited as follows:
“wherein the second set of hashed data portions includes a first hashed data portion generated using a weak hash function and includes a second hashed data portion generated using a strong hash function, wherein the first hashed data portion and the second hashed data portion are generated for a same portion of the data in the first electronic document, wherein the weak hash function is defined by a first threshold measure of collisions and the strong hash function is defined a second threshold measure of collisions, and wherein the first threshold measure of collisions is greater than the second threshold measure of collisions” (see Srivastava et al., [0052]-[0053] for generating a coarse signature and a fine signature for each data segment/block wherein a coarse signature is interpreted as a first hashed data portion and a fine signature is interpreted as a second hashed data portion, and wherein an algorithm/process for generating a coarse signature or a fine signature can be interpreted as equivalent to a hash function as recited; also see [0099] wherein a low resolution or coarse signature suggests a greater measure of collisions, and a high resolution or fine signature suggests a lower measure of collisions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srivastava et al.'s teaching to Garg et al.’s system (as modified by Fredricksen et al.) to implement a feature of generating and using two different hash values for each data segment/chunk.  Ordinarily skilled artisan would have been motivated to do so as suggested by Srivastava et al.’s (see Abstract) to minimize cost of unnecessary signature computations and to provide Garg et al.’s system with an alternative and/or effective to replicate/synchronize files in the system.  In addition, both of the references (Garg et al. and Srivastava et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, replicating and synchronizing files among devices/servers in the system based on identifying difference between versions/copies of a data object/file using hash values or signatures of data segments/chunks of the data object/file.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 4, Garg et al. and Fredricksen et al. teach all limitations as recited in claim 1 including generating hash values for chunks of data of the data object (see Garg et al., [0033]).
However, Garg et al. and Fredricksen et al. do not explicitly teach a feature of generating hash values by a sliding window technique using a weak hash function as equivalent recited as follows: 
“wherein each of a subset of the first set of hashed data portions and each of a subset of the second set of hashed data portions are generated by a sliding window technique using a weak hash function”.
On the other hand, Srivastava et al. teaches a feature of generating hash values by a sliding window technique using a weak hash function (see Srivastava et al., [0029] and [0049] for using a moving frame or window for generating/obtaining a coarse signature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srivastava et al.'s teaching to Garg et al.’s system (as modified by Fredricksen et al.) to implement a feature of generating hash values or signature using sliding window technique and hash function.  Ordinarily skilled artisan would have been motivated to do so to provide Garg et al.’s system with an alternative and/or effective to generate hash values or signatures for data chunks.  In addition, both of the references (Garg et al. and Srivastava et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, replicating and synchronizing files among devices/servers in the system based on identifying difference between versions/copies of a data object/file using hash values or signatures of data segments/chunks of the data object/file.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 5, Garg et al. and Fredricksen et al. teach all limitations as recited in claim 1 including generating hash values for chunks of data of the data object (see Garg et al., [0033]).
However, Garg et al. and Fredricksen et al. do not explicitly teach a feature of using two different hash functions to generate two different hash values for each portion/chunk of data as equivalently recited as follows:
“wherein the first set of hashed data portions includes a weak hashed data portion and a strong hashed data portion for each of a plurality of data portions in the first electronic document, and wherein the second set of hashed data portions includes a weak hashed data portion and a strong hashed data portion for each of a plurality of data portions in the second electronic document”.
On the other hand, Srivastava et al. teaches a feature of using two different hash functions to generate two different hash values for each portion/chunk of data as equivalently recited as follows:
“wherein the first set of hashed data portions includes a weak hashed data portion and a strong hashed data portion for each of a plurality of data portions in the first electronic document, and wherein the second set of hashed data portions includes a weak hashed data portion and a strong hashed data portion for each of a plurality of data portions in the second electronic document” (see Srivastava et al., [0052]-[0053] for generating a coarse signature and a fine signature for each data segment/block wherein a coarse signature is interpreted as a weak hashed data portion and a fine signature is interpreted as a strong hashed data portion, also see [0039] wherein each of the base file and the revised file can be interpreted as either a first document or a second document as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srivastava et al.'s teaching to Garg et al.’s system (as modified by Fredricksen et al.) to implement a feature of generating and using two different hash values for each data segment/chunk.  Ordinarily skilled artisan would have been motivated to do so as suggested by Srivastava et al.’s (see Abstract) to minimize cost of unnecessary signature computations and to provide Garg et al.’s system with an alternative and/or effective to replicate/synchronize files in the system.  In addition, both of the references (Garg et al. and Srivastava et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, replicating and synchronizing files among devices/servers in the system based on identifying difference between versions/copies of a data object/file using hash values or signatures of data segments/chunks of the data object/file.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 6, this claim is rejected based on the same reason as above to reject claim 5 and is similarly rejected including the following:
Garg et al., Fredricksen et al. and Srivastava et al. teach:
“wherein comparing the first set of hashed data portions to the second set of hashed data portions” (see Garg et al., [0034] for comparing computed chunk hash values with the chunk has values last retrieved from the primary server; also see Srivastava et al., [0039] for comparing signatures associated with base file with signatures associated with the revised file) includes:
“comparing the weak hashed data portion for each of the plurality of data portions in the first electronic document to the weak hashed data portion for each of the plurality of data portions in the second electronic document” (see Srivastava et al., [0039] for comparing the coarse signatures between the base file and the revised file);
“identifying, based on comparing the weak hashed data for each of the plurality of data portions in the first electronic document, a first set of data portions in the first electronic document, each of the first set of data portions for which the weak hashed data portion matches a different weak hashed data portion in the second set of hashed data portions for a second set of data portions in the second electronic document” (see Srivastava et al., for identifying data block(s) that have matching coarse signatures); and
“comparing the strong hashed data portion corresponding to each of the first set of data portions to the strong hashed data portion of a data portion in the second set of data portions having the weak hashed data portion which matched the weak hashed data portion of the data portion in the first set of data portions” (see Srivastava et al., [0039] then generating a fine signature for that data block in the revised file and comparing that fine signature to the fine signature for the corresponding block in the based file).

As to claim 7, this claim is rejected based on the same reason as above to reject claim 6 and is similarly rejected including the following:
Garg et al., Fredricksen et al. and Srivastava et al. teach:
“wherein the identifying, based on the comparing, one or more data portions of the first electronic document that are different from the second electronic document” (see Garg et al., Fig. 7, step 202 for identifying chunk(s) that have no matching hash values based on the comparison; also see Srivastava et al., [0039] for identifying blocks in the base file which have been changed in the revised file) includes:
“based on determining that the weak hashed data portion of a first data portion in the plurality of data portions in the first electronic document does not match any weak hashed data portion in the second set of hashed data portions, identifying the first data portion for inclusion in the one or more data portions of the first electronic document that are different from the second electronic document” (see Srivastava et al., [0051] for portions of data where the coarse signatures did not match, or where coarse signatures matched but the fine signatures did not match, a delta file can be generated which indicates the differences between the two files); and
“identifying a second data portion of the plurality of data portions in the first electronic document for inclusion in the one or more data portions of the first electronic document that are different from the second electronic document, wherein the second data portions is identified based on determining that the strong hashed data portion for the second data portion does not match the strong hashed data portion of the data portion in the second set of data portions” (see Srivastava et al., [0051] for portions of data where the coarse signatures did not match, or where coarse signatures matched but the fine signatures did not match, a delta file can be generated which indicates the differences between the two files).

As to claim 8, Garg et al. and Fredricksen et al. teach all limitations as recited in claim 1 including generating hash values for chunks of data of the data object (see Garg et al., [0033]) and
“identifying one or more hashed data portions of the first set of hashed data portions that match any of the second set of hashed data portions” (see Garg et al., Fig. 6, step 198 for identifying matching hash value(s)), and 
“sending the identified data portions” (see Garg et al., Fig. 6, step 202 for sending the chunk where the hash value does not match).
However, Garg et al. and Fredricksen et al. do not explicitly teach a feature of sending the one or more identified data portions/chunks along the identified one or more hash values as equivalently recited as follows:
“identifying one or more hashed data portions of the first set of hashed data portions that match any of the second set of hashed data portions”;
“wherein the one or more identified data portions are sent to the second computer system along with the identified one or more hashed data portions”.
On the other hand, Srivastava et al. teaches a feature of sending the one or more identified data portions/chunks along the identified one or more hash values as equivalently recited as follows:
“identifying one or more hashed data portions of the first set of hashed data portions that match any of the second set of hashed data portions” (see Srivastava et al., [0055] for storing matching coarse signature and fine signature in the revised signature file);
“wherein the one or more identified data portions are sent to the second computer system along with the identified one or more hashed data portions” (see Srivastava et al., [0061] and [0103] for generating a delta file based on the revised signature file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srivastava et al.'s teaching to Garg et al.’s system (as modified by Fredricksen et al.) to implement a feature of sending both identified data portions and identified signatures.  Ordinarily skilled artisan would have been motivated to do so to provide Garg et al.’s system with an alternative and/or effective to replicate/synchronize files in the system.  In addition, both of the references (Garg et al. and Srivastava et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, replicating and synchronizing files among devices/servers in the system based on identifying difference between versions/copies of a data object/file using hash values or signatures of data segments/chunks of the data object/file.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 9, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
Garg et al., Fredricksen et al. and Srivastava et al. teach:
“wherein the one or more identified data portions are sent to the second computer system along with information indicating a process to generate the first electronic document using the one or more identified data portions and the one or more identified hashed data portions” (see Srivastava et al., [0061] for generating a delta file which comprises insert and delete commands that represent the differences between two files and Fig. 1 for communicating delta file to server 22).

Claim 12 (effective filing date 07/16/2015) is rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Publication No. 2004/0162885, Published date 08/19/2004), in view of Fredricksen et al. (U.S. Patent No. 7,437,364, Patent date 10/14/2008), and further in view of Lachambre et al. (U.S. Publication No. 2015/0261653, effective filing date 03/11/2014).

As to claim 12, Garg et al. and Fredricksen et al. teach all limitations as recited in claim 10 including generating hash values for chunks of data of the data object (see Garg et al., [0033]).
However, Garg et al. and Fredricksen et al. do not explicitly teach:
“wherein determining that the second electronic document matches the first electronic document includes determining that the generated set of hash values matches a threshold number of hash values in a set of hash values generated for the second electronic document, and wherein each of the set of hash values is generated for a different one of a set of data portions of the data in the second electronic document”.
On the other hand, Lachambre et al. teaches:
“wherein determining that the second electronic document matches the first electronic document includes determining that the generated set of hash values matches a threshold number of hash values in a set of hash values generated for the second electronic document, and wherein each of the set of hash values is generated for a different one of a set of data portions of the data in the second electronic document” (see Lachambre et al., [0064]-[0065] for determining a match between the two applications based on a predetermined threshold or number of hash values that are the same between two applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lachambre et al.'s teaching to Garg et al.’s system (as modified by Fredricksen et al.) to implement a feature of identifying a match between two documents/objects based on the number of hash values that are matched between the two documents/objects.  Ordinarily skilled artisan would have been motivated to do so to provide Garg et al.’s system with an effective to identify similar/matched documents/objects in the system based on comparison of hash values or signatures associated with a data object.

Claims 14-15 (effective filing date 07/16/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Publication No. 2004/0162885, Published date 08/19/2004), in view of Fredricksen et al. (U.S. Patent No. 7,437,364, Patent date 10/14/2008), and further in view of Fukuda (U.S. Publication No. 2004/0243936, Published date 12/02/2004).

As to claim 14, Garg et al. and Fredricksen et al. teach all limitations as recited in claim 1.  In addition, Garg et al. and Fredricksen et al. teach: 
“wherein the second set of hashed data portions is generated for a set of data portions in the second electronic document” (see Garg et al., [0033] and Fig. 4 for generating a set of hash values for chunks of a data object).
However, Garg et al. and Fredricksen et al. do not explicitly teach: 
“wherein each of the set of data portions satisfies a threshold frequency for appearing in the second electronic document”.
On the other hand, Fukuda teaches: 
“wherein each of the set of data portions satisfies a threshold frequency for appearing in the second electronic document”” (see Fukuda, [0040] for identifying a set of element identifying information which appear repeatedly at a predetermined threshold frequency in the target document information (i.e., the target document)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fukuda's teaching to Garg et al.’s system (as modified by Fredricksen et al.) to implement a feature of identifying portions which appear frequently in an object/document.  Ordinarily skilled artisan would have been motivated to do so as suggested by Fukuda’s (see [0040]) to identify the frequently appeared element information as identifying information of the document and to provide Garg et al.’s system with an alternative and/or effective to identify data chunks/portions to represent the document.  

As to claim 15, Garg et al. and Fredricksen et al. teach all limitations as recited in claim 1.  In addition, Garg et al. and Fredricksen et al. teach: 
“wherein the second set of hashed data portions is generated for a set of data portions in the second electronic document” (see Garg et al., [0033] and Fig. 4 for generating a set of hash values for chunks of a data object).
However, Garg et al. and Fredricksen et al. do not explicitly teach: 
“wherein each of the set of data portions satisfies a threshold frequency for appearing electronic documents related to the first electronic document identified by the URL”.
On the other hand, Fukuda teaches: 
“wherein each of the set of data portions satisfies a threshold frequency for appearing electronic documents related to the first electronic document identified by the URL” (see Fukuda, [0040] for identifying a set of element identifying information which appear repeatedly at a predetermined threshold frequency in the target document information (i.e., the target document) and related document information (i.e., related document(s))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fukuda's teaching to Garg et al.’s system (as modified by Fredricksen et al.) to implement a feature of identifying portions which appear frequently in an object/document.  Ordinarily skilled artisan would have been motivated to do so as suggested by Fukuda’s (see [0040]) to identify the frequently appeared element information as identifying information of the document and to provide Garg et al.’s system with an alternative and/or effective to identify data chunks/portions to represent the document.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164